Case: 1:21-cv-00016-MWM Doc #: 17 Filed: 01/27/21 Page: 1 of 4 PAGEID #: 326
    r SENDER; COMPLETE THIS SECTION                                  COMPLETE THIS SECTION ON DELIVERY

        • Complete Items 1,2, and 3.                                 A. Signature
        • Print your name and address on the reverse                 Y        /                                                 Agent
          so that we can return the card to you.                              •>         •     •- -                 /       P                      '
        • Attach this card to the back of the mallplece,             Br^celved by(Printe/^me)                      /C.             ierfj^ry
             or on the front if space permits.
        1. Article Addressed to:
                                                                   ^                                          ^ Tr T :
                                                                   ' oN^sJeiiver^^Qress different frorn^nyf? C2 Yes
        ANTHEM INSURANCE CO.
        SERVE: COMMUNITY INSURANCE
        COMPANY
        120 MONUMENT CIR
        INDIANAPOLIS, IN 46204
                                                                                   X\ CV /(p
                                                                 3. Service Type                               • pnority Mall Express®
             lllllllllllllllllllllllllllllllllll                  • Adult Signature
                                                                  •^ult Signature Restricted Delivery
                                                                  grcatlfiedMall®
                                                                                                               • Registered Mair"
                                                                                                               • Registered Mail Restricted
                                                                                                                 bgfvery
               9590 9402 4898 9032 8858 79                        I] Certified Mail Restricted Delivery       ^0^turn Receipt for
                                                                  3 Collecton Delivery                           Merchandise
        2. Article Number (Transferfrom service label)            3 Collect onDelivery Restricted Delivery 0 Signature Confirmation™
                                                                  3 Insured Mail                               O Signature Confirmation
        7014 DISD DDDl t.L4S TL4T                                 3 Insured Mall Restricted Delivery             RestrictedDelivery
                                                                     (over S500)

        PS Form 3811, July 2015 PSN 7530-02-000-9053                                                      Oomestlc Return Receipt




        SENDER: COMPLETE THIS SECTION                                COMPLETE THIS SECTION ON DELIVERY


        • Complete items 1,2, and 3.
        • Print your name and address on the reverse
          so that we can return the card to you.
        • Attach this card to the back of the mallplece,             B. RecstVed by^nted Name)
            oronthefront ifspace permits. ^ { CVI
        1. Article Addressed to:                                     D/^(l^dptfi^ijJS9dresa^Hf^r6fiFfl9ilfifem 1? TD Yes
         COMMUNITY INSURANCE CO. ANTHEM                                  If^S, ent^ delivery address below:                 p No
         SERVE: COMMUNITY INSURANCE
         COMPANY                                          I
            120 MONUMENT CIR                              ^
         INDIANAPOLIS, IN 46204
                                                                 3. ServiceTypd^x;.,                   . .y    • Priority Mail Express®'
                                                                 O AdultSignature                              • Registered MalF"
                                                                 • Adalt Signature Restricted Deilvsiy         • Registered Mall Restrfctedi
                                                                 OTertifled Mall®                                Deiiveiy
               9590 9402 4898 9032 8860 98                       • CertiRed Mall Restricted Oeitvery '         ID^etum Recel^fof " t'y
                                                                 • Collect on Delivery                      Merchandise
        2. Article Number (Transfer from service label)          • Collect on DeliveryRestricted Delivery O Signature Confirmation"*
                                                                 • Insured Mail                           • Signature Confirmation
        7um        DISD        DDDl LbMS                T33S     • Insured Mall Restricted Delivery              Restricted Delivery
                                                                     (over $500)
        PS Form 3811, July 2015 PSN 7530-02-000-9053                                                      Domestic Return Receipt •




    SENDER: COMPLETE THIS SECTION                                COMPLETE THIS SECTION ON DELIVERY                                             j
                                                                 A. Signature
    • Complete items 1,2, and 3.
                                                                                                                         • Agent
    • Printyour name and address on the reverse                  ^                                                       • Addressee
         so that we can return the card to you.
                                                                 B. Rec^tfOby (Pnnfed Name)                     , C.    Date of Delivery
    •    Attach this card to the back of the mallplece,
       or on the front if space perrnits.  »»                                                   jn                         /     #         .
    1. Article Addressed to:            wV 1V                    D. Is deiiv«)' adaffeSs^ffereitlcDhi              ^                     /
    WELLPOINT FLEXIBLE BENEFIT PLAN
    SERVE; COMMUNITY INSURANCE
    COMPANY
    120 MONUMENT CIR
    INDIANAPOLIS, IN 46204

                                                                3. Service Type                           • Priority Me^I Express®    '

            iiiiiiiiiiiiiiiiiHiiiiir                            • AdultSignature
                                                                OAdultSignature Restricted Delivery
                                                               ,n^rtlfied Mail®
                                                               • Certified Mall Restricted Delivery
                                                                                                          • Registered Mall™
                                                                                                          • Registered Mall Restricted;
                                                                                                             Deiivery
                                                                                                          ilRetum Receipt for -        -
             9590 9402 4898 9032 8858 93
                                                               • CollectonDelivery                       ,-,5!! .
                                                               • Collect on Delivery Restricted Deiiveiy CJ Signature ^nnimOTon w
    2. Allicle Number (Tran.«!forfrnm           '-"r"          .•insured Mali                             • Sigria^re Confirmation
        7014 DISD DDDl hti45 IbcS                              IDInsured Mail Restricted Delivery              Restricted Deiiveiy
              Case:
USPS.com® - USPS     1:21-cv-00016-MWM
                 Tracking® Results                  Doc #: 17 Filed: 01/27/21    Page: 2 of 4 PAGEID #: 327
                                                                      https://tools.usps.com/goyTrackConfirmAction?qtc_tLabelsl=701.



          ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOY...


                                                                                                                                   FAQs >
        USPS Tracking

                                                   Track Another Package +

                 Track Packages                      Get the free Informed Delivery® feature to receive              Learn More
                 Anytime, Anywhere                   automated notifications on your packages
              (http8://reg.U8ps.coin/xseli?app=UspsT»ol8&ref=homepageBanner&appURLsihttp8%3A%2F%2Finformeddelivery.usp8.com/box/pages/tntro
                                                                                                                               /8tarLact!on)




                                                                                                                               Remove X
                Tracking Number: 70140150000166459649

                Your item was picked up at a postal facility at 9:45 am on January 25, 2021 in
                INDIANAPOLIS, IN 46204.                                                                                                        •n
                                                                                                                                               o
                                                                                                                                               o
                                                                                                                                               Q.
                                                                                                                                               c
                                                                                                                                               0)
                                                                                                                                               o




                ^ Delivered
                January 25,2021 at 9:45 am
                Delivered, Individual Picked Up at Postal Facility
                INDIANAPOLIS. IN 46204

                Get Updates ^




                   Text & Email Updates


                                                                                                                          \/
                   Tracking History


                                                                                                                          \/
                    Product information




                                                                See Less / \




                                    Can't find what you're looking for?

lof2                                                                                                                                1/28/2021, 9:42 AM
USPS.com® - USPS Tracking®
              Case:        Results
                     1:21-cv-00016-MWM                                https://tools.usps.com/go/TrackConfiraiAction7qtc_tLabels1=701.
                                                    Doc #: 17 Filed: 01/27/21    Page: 3 of 4 PAGEID #: 328


          ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOY...


                                                                                                                                   FAQs >
        USPS Tracking

                                                   Track Another Package +

                 Track Packages                      Get the free Informed Delivery® feature to receive              Learn More
                 Anytime, Anywhere                   automated notifications on your packages
              {httpsV/reg.usp8.cotn/x8e[|?app=UspsTiOls&Fef=hotnepageBanner&appURLs:https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro
                                                                                                                               /startaction)




                                                                                                                               Remove X
                Tracking Number: 70140150000166459335

                Your item was picked up at a postal facility at 9:45 am on January 25,2021 in
                INDIANAPOLIS, IN 46204.                                                                                                        (D
                                                                                                                                               (D
                                                                                                                                               Q.
                                                                                                                                               D"
                                                                                                                                               0)
                                                                                                                                               O
                                                                                                                                               TT




                (§r Delivered
                January 25,2021 at 9:45 am
                Delivered, Individual Picked Up at Postal Facility
                INDIANAPOLIS, IN 46204

                Get Updates n/



                                                                                                                          \/
                    Text & Email Updates


                                                                                                                          \/
                    Tracking History


                    Product Information




                                                                See Less




                                    Can't find what you're iooking for?

lof2                                                                                                                                1/28/2021,9:44 AM
              Case:
USPS.com® - USPS     1:21-cv-00016-MWM
                 Tracking® Results                  Doc #: 17 Filed: 01/27/21     Page: 4 of 4 PAGEID #: 329
                                                                      https://tools.usps.com/go/TrackConfinnAction?qtc_tLabelsl=701.



          ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPLOY...

                                                                                                                                  FAQs >
         USPS Tracking

                                                   Track Another Package +

                Track Packages                       Get the free informed Delivery® feature to receive              \_QQrn More
                 Anytime, Anywhere                   automated notifications onyour packages
              (https*.//rBg.u8p8.com/xselI?app=UspsT»ol8&r8f=homepageBanner&appURL=http8%3A%2F%2Rnformedde!ivery.u8ps.coin/box/page8/intro
                                                                                                                              /startactlon)




                                                                                                                               Remove X
                Tracking Number: 70140150000166459625

                Your item was picked up at a postalfacility at 9:45 am on January 25,2021 In
                                                                                                                                              (D
                                                                                                                                              O
                                                                                                                                              Q.
                                                                                                                                              CT
                                                                                                                                              0)
                                                                                                                                              o




                 (§r Delivered
                January 25,2021 at 9:45 am
                Delivered, Individual Picked Up at Postal Facility
                INDIANAPOLIS, IN 46204

                Get Updates \/



                                                                                                                         N/
                    Text & Email Updates


                                                                                                                         N/
                    Tracking History


                                                                                                                         V
                    Product Information



                                                                 See Less / \




                                    Can't find what you're looking for?

1 of 2                                                                                                                              1/28/2021,9:44 AM
